IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 116 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
MARK A. PEREZ,                                 :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.